Citation Nr: 1111422	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to an initial disability evaluation in excess of 20 percent for a low back disability.  

3.  Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to March 1989 and from June 1989 to March 1992.  He also had additional service in the Army National Guard.  

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from two rating decisions.  The first decision, which was issued by the Regional Office (RO) in Hartford, Connecticut, dated in June 2005, granted service connection for bilateral pes planus and for a low back disability and assigned 10 percent evaluations for each of these disorders.  The second rating decision appealed was issued by the RO in Philadelphia, Pennsylvania and denied service connection for PTSD.  The PTSD issue was subsequently reclassified as a psychiatric disorder, including PTSD and MDD. 

In a September 2009 decision, the Board denied an evaluation in excess of 10 percent for pes planus and increased the Veteran's disability evaluation for his low back disability from 10 to 20 percent.  The Board remanded the issue of an acquired psychiatric disorder, to include PTSD and MDD, for further development.  It also observed that the June 2006 substantive appeal could be construed as a claim for TDIU and referred the matter to the RO for initial consideration.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Joint Motion for Partial Remand, the parties indicated that the portion of the decision relating to the increased rating for pes planus should remain undisturbed.  The parties requested that the issue for an initial evaluation in excess of 20 percent for the low back disability be vacated to the extent that it denied an evaluation in excess of 20 percent.  In August 2010, the Court ordered that the Motion for Remand be granted and that the part of the decision that denied an evaluation in excess of 20 percent for the service-connected low back disability be remanded for compliance with the joint motion.  

The Veteran now resides in Atlanta, Georgia.  Therefore, the Atlanta, Georgia, RO has assumed jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With regard to the claim of service connection for a psychiatric disorder, to include PTSD and MDD, the Board notes that in accordance with the September 2009 remand, the Veteran was to be afforded a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  It does not appear that the Veteran has been afforded the requested examination.  

The Board further observes that with regard to the claim of service connection for PTSD, the Veteran, in addition to claiming racism as a basis for his PTSD claim, also noted that the Unit he was attached to in Iraq lived in constant fear of attack.  He reported seeing many horrible things when in Iraq and Kuwait, including dismembered bodies.  

The Board notes that the Veteran received the Southwest Asia Service Medal with Two Bronze Stars and that he participated in the Defense of Saudi Arabia and the Liberation and Defense of Kuwait Campaigns.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a)

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborated the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In this case, there is no clear evidence of record that the Veteran engaged in combat with the enemy.  However, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

2) that the claimed stressor is adequate to support a diagnosis of PTSD; and

3) that the Veteran's symptoms are related to the claimed stressor.

With regard to the claim for an initial evaluation in excess of 20 percent for the low back disability, the Board notes the last comprehensive VA examination afforded the Veteran occurred in March 2005, more than six years ago.  In order to properly rate the Veteran's current disability, he should be afforded a new VA examination to determine the nature and severity of any current low back disorder.  

As it relates to the claim of a TDIU, the Court has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the U.S. Court of Appeals for the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record reflects that the Veteran has made statements that he is unable to work due to his service connected disabilities, raising the issue of whether a grant of a TDIU is warranted.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims file must be made available to and reviewed by the examiner and such review should be noted in the report.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

The report of examination should include the rationale for all opinions expressed. 

2.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations of his low back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review.

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods.

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

A rationale for all opinions should be provided.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the Veteran's above claims on appeal (service connection for a psychiatric disorder, to include PTSD and MDD, and entitlement to an initial disability evaluation in excess of 20 percent for a low back disability).  If any determination remains adverse to the Veteran, issue a supplemental statement of the case and afford the applicable opportunity to respond.

5.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

6.  After completion of any necessary notice, assistance, and other development which may be deemed necessary, the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.  All appropriate administrative and appellate procedures should be followed.  This issue of TDIU is not before the Board unless the Veteran appeals the rating action.

By this remand the Board intimates no opinion regarding any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


